Citation Nr: 1804270	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  12-11 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for right knee disorder.


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2010 and April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2015, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  In December 2015, the Board remand the issues on appeal for additional development and the case now returns for further appellate review.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's left ear hearing loss has resulted in no worse than Level I hearing acuity.

2.  At no time during the pendency of the claim does the Veteran have a current diagnosis of right ear hearing loss as defined by VA regulations, and the record does not contain a recent diagnosis prior to the filing of a claim.

3.  A right knee disorder has not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of discharge from active duty.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for left ear hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.85, Diagnostic Code (DC) 6100 (2017).

2.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

3.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Initial Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks a higher initial rating for his left ear hearing loss disability, which has been evaluated as noncompensably disabling as of September 23, 2010.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 (h), Table VI. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

During a March 2011 VA audiological examination, it was noted that there were no significant effects on the Veteran's occupation an dno effects on his usual daily activities.  The examiner recorded pure tone thresholds in decibels in the left ear at the tested frequencies of 1000, 2000, 3000, and 4000 Hz were 30, 40, 60, and 65, respectively.  The examiner noted that the pure tone threshold average in the left ear was 48.75 decibels.  Word recognition testing revealed speech recognition ability of 94 percent in the left ear.  These audiometry test results equate to Level I hearing in the left ear.  38 C.F.R. § 4.85.  As the right ear is not service-connected, Level I is derived for the right ear.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in both ears results in a noncompensable disability rating.  Id.

Following the March 2011 examination, the Veteran asserted his left ear hearing loss had worsened.  As noted, he was afforded a July 2015 Board hearing in which he indicated that his hearing in both ears had worsened since March 2011.  Specifically, the Veteran stated that, since the March 2011 VA examination, he had increasing difficulty understanding others, including his wife, and distinguishing words.  Additionally, he has been told that he speaks too loudly.  His wife testified that there were many instances when she would speak to the Veteran and he would not respond.  She indicated, while talking to him, "[h]e was like screaming."

As such, the Board remanded the claim in December 2015 in order to obtain a VA audiological examination to assess the current severity of the Veteran's left ear hearing loss.  Thereafter, during an October 2016 VA audiological examination, the Veteran reported that he has difficulty understanding his wife and asks her to repeat herself.  The examiner indicated the Veteran did not exhibit changes from the previous March 2011 examination.  She noted tasks would be easier for the Veteran if he would wear his hearing aids more often; however, a hearing aid will not solve all of his communication problems.  In regards to his employability, she stated a hearing loss does not in and of itself render a person unemployable as there are accommodations that can be made in the workplace to address the Veteran's hearing loss, such as an amplifying telephone, an amplifying stethoscope, etc., depending on what is required of the Veteran in his workplace.  She indicated wearing his hearing aids consistently at work would assist him in any type of employment.

Upon testing, the October 2016 examiner recorded pure tone thresholds in decibels in the left ear at the tested frequencies of 1000, 2000, 3000, and 4000 Hz were 30, 45, 60, and 65, respectively.  The examiner noted that the pure tone threshold average in the left ear was 50 decibels.  Word recognition testing revealed speech recognition ability of 92 percent in the left ear.  These audiometry test results equate to Level I hearing in the left ear.  38 C.F.R. § 4.85.  As noted, since the right ear is not service connected, Level I is derived for the right ear.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in both ears results in a noncompensable disability rating.  Id.

No additional medical records reflect audiometric findings sufficient for rating purposes.  §§ 4.3, 4.7.  Furthermore, to the extent that the Veteran contends that his left ear hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms, is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities.  Such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Despite the foregoing, the Board acknowledges the Veteran believes his left ear hearing loss is severe enough to justify a compensable rating.  Even after considering such contentions as to the functional effects of the disability, the Board finds that the criteria for a compensable rating are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).

In Doucette v. Shulkin, 28 Vet. App. 366 (2017), the United States Court of Appeals for Veterans Claims held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  The Veteran has not otherwise described functional effects that are considered exceptional or, that are not otherwise contemplated by the assigned evaluation.  Id.  Thus, his complete disability picture is compensated under the rating schedule.  Further, neither he nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Id. (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Based on the foregoing, the Board finds that the Veteran's left ear hearing loss does not meet the criteria for a compensable rating.  38 C.F.R. § 4.85.  In adjudicating the Veteran's initial rating claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against a higher rating.  Therefore, the benefit of the doubt doctrine is not applicable and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis and organic diseases of the nervous system, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
Pertinent to a claim for service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

Under application regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App 282 (1999), vacated in part and remanded on other grounds sub. nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right Ear Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran's service treatment records are negative for complaints, treatment, or diagnoses referable to right ear hearing loss.  However, he has reported exposure to excessive noise during service and his in-service hazardous noise exposure has been acknowledged as demonstrated by the fact that he is service-connected for left ear hearing loss based upon such in-service noise exposure.

The Veteran was afforded a March 2011 VA audiological examination in connection with his claim.  Upon testing, the examiner found pure tone thresholds in decibels in the right ear at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hz were 15, 25, 30, 25, and 10, respectively.  The examiner noted that his speech discrimination score was 100 percent.

Thereafter, during the July 2015 Board hearing, the Veteran indicated that his hearing in his right ear had worsened since March 2011.  The Board remanded the claim in December 2015 and the Veteran was afforded an October 2016 VA examination.  Upon testing, the examiner found pure tone thresholds in decibels in the right ear at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hz were 20, 30, 35, 25, and 15, respectively.  The examiner noted that his speech discrimination score was 100 percent.

Based on the foregoing, the Board finds that, as audiological testing conducted during the pendency of the Veteran's claim fails to reveal right ear hearing loss as defined by VA, service connection for such disorder is not warranted.  In this regard, the foregoing evidence does not demonstrate that the Veteran's auditory thresholds are at least 40 decibels for any frequency, or at least 26 decibels for three frequencies.  Additionally, the Veteran's speech recognition scores using the Maryland CNC Test were not less than 94 percent.  Therefore, the Board finds that the foregoing evidence does not reveal right ear hearing loss as defined by VA regulations.

The Board has also considered the Veteran's assertions that he currently has a right ear hearing loss disability.  As a layperson, he is competent to report matters within his personal knowledge, such as his in-service noise exposure and/or his current difficulty hearing.  Jandreau at 1377.  However, a diagnosis of right ear hearing loss meeting VA's definition is not the type of condition that may be rendered by a lay person as audiological testing is needed to properly assess and diagnose a hearing loss disability for VA purposes.  Davidson at 1313; Woehlaert at 456 (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

In the instant case, there is no indication that the Veteran is competent to address the nature of his alleged right ear hearing loss as he has not been shown to possess the requisite medical training, expertise, or credentials needed to render such a diagnosis.  Specifically, nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating hearing loss.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Accordingly, lay contentions are afforded less probative weight than the audiological testing of record.

Therefore, the Board finds that service connection for right ear hearing loss is not warranted as the Veteran does not have a current diagnosis of such during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of right ear hearing loss prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  Thus, where, as here, there is no probative evidence indicating that the Veteran has the disability for which service connection is sought, there can be no valid claim service connection.  See Brammer, supra.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right ear hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Right Knee Disorder

The Veteran contends that he has a current right knee disorder as a result of an in-service injury.

The Veteran's service treatment records are silent for any diagnosis, complaints, or treatment for a right knee disorder.  Rather, the Board notes there were complaints and treatment for left knee pain and swelling during service.

The Veteran's VA treatment records reflect that he received treatment for his right knee after service.  A February 2002 VA treatment record indicated the Veteran complained of stiffness and pain in his right knee and that the symptoms started about eight months prior.  An April 2002 VA treatment record indicated the Veteran was diagnosed with degenerative joint disease of the right knee with "x-rays done outside."  An April 2010 record noted the Veteran complained of his knee hurting him and that he had a trauma many years prior and it is still swollen.  However, the Veteran did not report which knee he sought treatment for.  Further, a February 2012 VA treatment record indicated the Veteran sought treatment for right knee pain.

Additionally, lay evidence was submitted by the Veteran in connection with his claim.  A June 2011 statement reported that, when he was in Vietnam, he had a cast on his right leg and that his knee never got better.  During the July 2015 hearing, the Veteran testified that he may have hurt his right or left knee during service, specifically stating that "[i]t could have been the right or the left."  He later indicated that he believed he hurt his right knee during service.

The Board remanded the claim in December 2015 for further development, including obtaining any outstanding private and VA treatment records which may be relevant to the Veteran's right knee claim.  Thereafter, VA treatment records were obtained through June 2017.  In August 2016, the Agency of Original Jurisdiction (AOJ) found that relevant medical records at Broward Outpatient Clinic from the 1990's do not exist.

Based on the foregoing, the Board finds that service connection for a right knee disorder is not warranted as such currently diagnosed disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of discharge from active duty.

In this regard, the Board acknowledges that the Veteran has not undergone a VA examination in connection with his right knee claim.  However, the record reflects no evidence establishing that an event, injury, or disease occurred in service and no indication that a current right knee disability may be associated with service in any way.  To the extent a right knee disorder is shown, the record does not show an injury, diagnosis, or an onset of manifestations of a disease during service or within one post-service year.  Therefore, the requirements for affording the Veteran an examination are not met.  38 C.F.R. 3.159 (c)(4)(i); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further acknowledges the Veteran's statements that he believes he injured his right knee during service and that such disability has continued thereafter.  However, the service treatment records do not reflect an in-service injury to the right knee.  Further, there is no medical evidence linking a current right knee disorder to service.  In fact, the service treatment records reflect left knee treatment and the Veteran indicated in the July 2015 Board hearing that he was unsure if he hurt his left or right knee during service.  Thus, as the Veteran's statements regarding an in-service injury are not supported by the record, they are afforded little probative weight with regard to the right knee claim.

Furthermore, the evidence of record fails to demonstrate that arthritis of the right knee manifested within one year of the Veteran's separation from service.  In this regard, the first indication in the record of right knee treatment or a right knee disorder was in 2002, approximately thirty years following service.  While the Veteran has reported a continuity of symptomatology since service, no medical professional has related such complaints to a diagnosis of right knee arthritis in the first post-service year.  Consequently, presumptive service connection, to include on the basis of a continuity of symptomatology, for arthritis is not warranted.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Therefore, the Board finds that a right knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis of the right knee did not manifest within one year of discharge from active duty.  Consequently, service connection for such disorder is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection for a right knee disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

An initial compensable rating for left ear hearing loss is denied.

Service connection for right ear hearing loss is denied.

Service connection for a right knee disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


